Case 1:21-cv-00547-CL Document 2-1 Filed 10/30/20 Page1of1
CIVIL COVER SHEET

JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor su

provided by local rules of court. This form, approved by the Judicial Conference of th

ie

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

pplement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
K.B., and R.C.,

(b) County of Residence of First Listed Plaintiff Josephine County
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number}

Brian S. King

420 E. South Temple, Suite 420, SLC, UT 84111

DEFENDANTS

NOTE:

Attomeys (If Known)

 

Providence Health Plan,

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an "x" in One Box Only)

U.S, Government
Plaintiff

o1

O 2 US. Government
Defendant

a” 3 Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(indicate Citizenship of Parties in [tem II)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

(For Diversity Cases Only)
P

Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X"' in One Box for Plaintiff

and One Box for Defendant}

TF DEF PTF DEF
Citizen of This State 0 1 © 1 Incorporated or Principal Place go4 4
of Business In This State
Citizen of Another State O 2 QD 2 Incorporated and Principal Place gos a5
of Business In Another State
Citizen or Subject of a O03 OO 3 Foreign Nation O6 oO6

Foreign Country

 

 

 

 

 

O 375 False Claims Act

D0 376 Qui Tam (31 USC
3729(a))

1 400 State Reapportionment

0 430 Banks and Banking

450 Commerce

0) 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

3 850 Securities/Commodities/
Exchange

890 Other Statutory Actions

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure CF 422 Appeal 28 USC 158
120 Marine © 310 Airplane £] 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157
O 140 Negotiable Instrument Liability 0 367 Health Care/
0) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical R 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights
© ISI Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent
C152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated
Student Loans O 340 Marine Injury Product New Drug Application
{Excludes Veterans) C1 345 Marine Product Liability ©) 840 Trademark
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 86! HIA (1395ff)
O 160 Stockholders’ Suits 0 355 Motor Vehicle OG 371 Truth in Lending Act O 862 Black Lung (923)
O 190 Other Contract Product Liability G 380 Other Personal 0) 720 Labor/Management 0 863 DIWC/DIWW (405(g))
195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI
1 196 Franchise Injury CO 385 Property Damage J 740 Railway Labor Act (J 865 RSI (405(g))
© 362 Personal Injury - Product Liability 0 751 Family and Medical
Medical Malpracti Leave Act

 

 

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
O 290 All Other Real Property

ODooog

 

©) 440 Other Civil Rights

© 441 Voting

O 442 Employment

0 443 Housing/
Accommodations

0 445 Amer. w/Disabilities -
Employment

0) 446 Amer. w/Disabilities -
Other

0 448 Education

 

Habeas Corpus:
0 463 Alien Detainee
0) 510 Motions to Vacate
Sentence
0 530 General

0 790 Other Labor Litigation
791 Employee Retirement
Income Security Act

 

FEDERAL TAX SUITS

 

 

1 535 Death Penalty

IMMIGRATION

 

Other:
O 540 Mandarnus & Other
0 550 Civil Rights
1) 555 Prison Condition
4 560 Civil Detainee -
Conditions of
Confinement

& 462 Naturalization Application
465 Other Immigration
Actions

 

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

0 871] IRS—Third Party
26 USC 7609

 

0 891 Agricultural Acts

0 893 Environmental Matters

1 895 Freedom of Information
Act

O 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "X” in One Box Only)

4 1 Original
Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

112 Removed from
State Court

0 3

Remanded from
Appellate Court

o4

Reinstated or
Reopened

(specify;

0 5 Transferred from
Another District

Transfer

O16 Multidistrict
Litigation -

0 8 Multidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity}:

29 U.S.C. §1001 et seq.

Brief description of cause: . .
Claim for recovery of health benefits under an ERISA-governed group benefit plan

Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes {No

 

VIEE. RELATED CASE(S)

(See instructions):

 

 

 

IF ANY JUDGE ee DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
10/30/2020 s/ Brian S. King
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
